DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karrar
 (U.S. 2014/0000542).
In regards to claim 1. Karrar discloses A power tool, comprising: 
an engine (11), 
a tool (7) driven for movement by the engine (see at least paragraph 40); 
a brake mechanism (at least elements 5, 15, 26, 30, and 55) coupled to the tool to inhibit movement of the tool in an engaged position of the brake mechanism and permit movement of the tool in a disengaged position of the brake mechanism (see at least paragraphs 41, and 42); 

a transmission member (at least elements 52, 53, 56, and 57) operably coupled to the brake mechanism and the throttle valve so that the throttle valve is moved away from the first position when the brake mechanism is moved to the engaged position (see at least paragraphs 47, 52).
In regards to claim 2, Karrar discloses The power tool of claim 1 wherein the transmission member includes one or more of a rigid member (at least elements 57, and 52) and a cable (at least element 53 see at least paragraph 47).
In regards to claim 3, Karrar discloses The power tool of claim 1 wherein the brake mechanism includes a band (15) having a fixed end (30) and a movable end (connected to 55), and wherein the transmission member is operably coupled to the movable end of the band (see at least fig. 3 and 6 and paragraph 47 both the transmission member and band are coupled to pivot 31).
In regards to claim 4, Karrar discloses The power tool of claim 1 which also includes a clutch (13 and 14) through which the engine drives the tool, and wherein the brake mechanism is coupled to the clutch in the engaged position (see at least paragraph 41).
In regards to claim 5, Karrar discloses The power tool of claim 1 wherein the charge forming device includes a throttle valve (37) and a choke valve (38) and wherein the transmission member is coupled to the choke valve to move the choke valve from an open position to a closed position when the brake mechanism is moved to the engaged position (see at least paragraphs 54, 55).
In regards to claim 6, Karrar discloses The power tool of claim 5 wherein the choke valve is operably coupled to the throttle valve so that upon movement of the choke valve to the closed position the throttle valve is moved to a position between the first position and second position (see at least fig. 4 and 5, paragraph 44 and 45).
Karrar discloses The power tool of claim 1 wherein moving the brake mechanism to the disengaged position moves the throttle valve to the first position (see at least paragraphs 47, 52, 56, 61).

Claim(s) 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorenflo
 (U.S. 2009/0193669)
In regards to claim 12. Gorenflo discloses a power tool, comprising: 
an engine (1 see at least paragraph 28), 
a tool (3) driven for movement by the engine (see at least paragraph 22); 
a brake mechanism (at least elements 9, 12, 13, 14, and 19) coupled to the tool to inhibit movement of the tool in an engaged position of the brake mechanism and permit movement of the tool in a disengaged position of the brake mechanism (see at least paragraph 24, 25); and 
a switch (30) having a first state and a second state (see at least paragraph 27 and 34), and the switch is operably coupled to the brake mechanism so that the switch is in the first state when the brake mechanism is in the engaged position and the switch is in the second state when the brake mechanism is in the disengaged position (see at least paragraph 34).
In regards to claim 13. Gorenflo discloses The power tool of claim 12 wherein the brake mechanism includes a lever (at least element 9 and 14) movable between a first position in which the brake mechanism is in the engaged position and a second position in which the brake mechanism is in the disengaged position, and wherein the state of the switch changes when the lever moves between the first and second positions (see at least paragraphs 24, 25, 26, and 27).
In regards to claim 14. Gorenflo discloses The power tool of claim 12 which also includes a controller (31) including a processing device, and wherein the switch is coupled to the controller so that the controller is responsive to a change of state of the switch (see at least paragraphs 27, 31).
Gorenflo discloses The power tool of claim 12 wherein a component (14) of the brake mechanism or a component moved by the brake mechanism engages the switch to change the state of the switch when the brake mechanism is moved to either the engaged or disengaged position (see at least paragraphs 27 and 43).
In regards to claim 16. Gorenflo discloses The power tool of claim 12 wherein the switch is defined by a magnet and a sensor responsive to relative movement between the magnet and sensor (see at least paragraph 27).
In regards to claim 17. Gorenflo discloses A method of controlling operation of a tool having an engine (1) and a brake mechanism (12), comprising: coupling the brake mechanism to one or both of a switch and a valve of a charge forming device so that: 1) actuating the brake mechanism changes the state of the switch and initiates an engine starting control routine (see at least paragraph 43) and/or the position of the valve is changed; and 2) releasing the brake mechanism changes the position of the mechanical component to a desired position associated with operating the tool (see at least paragraph 34, and 39) and/or changes the state of the switch to i) terminate the engine starting control routine, or ii) initiate a tool operating engine control routine (see at least paragraph 34 and 39).
In regards to claim 18. Gorenflo discloses The method of claim 17 which also includes configuring the tool so that the brake mechanism must be actuated in order to permit starting of the engine.
In regards to claim 19. Gorenflo discloses The method of claim 17 wherein the valve is a throttle valve and actuating the brake mechanism moves the throttle valve from an idle position to a position between the idle position and a wide open position.
In regards to claim 20. Gorenflo discloses The method of claim 19 wherein the brake mechanism is connected to a choke valve to move the choke valve when the brake mechanism is engaged, and wherein the movement of the choke valve causes movement of the throttle valve.
Gorenflo discloses The method of claim 17 wherein the tool is configured to terminate engine operation upon actuation of the brake mechanism after the engine has been started by sending a signal to an engine controller when the state of the switch is changed by such actuation of the brake mechanism.
In regards to claim 22. Gorenflo discloses The method of claim 21 wherein the engine controller is configured to terminate at least some ignition events in the engine to cause the engine operation to terminate (see at least paragraphs 38 and 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karrar 
(U.S. 2014/0000542) in view of Gorenflo (U.S. 2009/0193669)
In regards to claim 8. Karrar discloses The power tool of claim 1, Karrar does not disclose which also comprises a switch having a first state and a second state, and which is operable to provide an output indicative of the state of the switch to a controller, and wherein the switch is operably coupled to the brake mechanism so that the switch is in the first state when the brake mechanism is in the engaged position and the switch is in the second state when the brake mechanism is in the disengaged position.
Gorenflo teaches a switch (30) having a first state and a second state (see at least paragraphs 27, 31, 34, 39), and which is operable to provide an output indicative of the state of the switch (see at 
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Karrar with the teaching of Gorenflo to include a switch and controller for controlling operation of the tool in response to the braking device. This provides the advantage of preventing impermissible operating states that could damage the power tool as taught in at least paragraph 6 of Gorenflo. 
In regards to claim 9. Karrar in view of Gorenflo teaches the power tool of claim 8, Gorenflo further teaches wherein a component (14) of the brake mechanism or a component (14) moved by the brake mechanism engages the switch to change the state of the switch when the brake mechanism is moved to either the engaged or disengaged position (see at least fig. 1 and at least paragraph 27).
In regards to claim 10 Karrar in view of Gorenflo teaches The power tool of claim 8, Gorenflo further teaches wherein the switch is coupled to a microprocessor (31) and to an electrical ground (it is understood that in the art of tool all electrical systems require a ground or a closed circuit format as such a ground must exist even if not shown), where the electrical ground includes a portion of the brake mechanism or a portion of a clutch through which the engine drives the tool (see at least fig. 1 for sensors connected to the brake portion at least 57 and 30 because only 1 lead is shown schematically the ground must be the location of the sensors on the tool).
In regards to claim 11. Karrar in view of Gorenflo teaches The power tool of claim 8, , Gorenflo further teaches wherein the switch is defined by a magnet and a sensor responsive to relative movement between the magnet and sensor (see at least paragraph 27 the switch can be inductive which is a magnet sensor type).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731